                                                                               Seyfarth Shaw LLP
                                                                                620 Eighth Avenue
                                                                         New York, New York 10018
                                                                                  T (212) 218-5500
                                                                                  F (212) 218-5526

                                                                               jegan@seyfarth.com
                                                                                  T (212) 218-5291

                                                                                 www.seyfarth.com



May 6, 2021

VIA ECF

Hon. Vernon S. Broderick
                                                          5/9/2021
U.S. District Judge
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:     Sanchez v. Goat Milk Stuff LLC,
        Civil Action No.: 1:21-cv-03051-VSB (S.D.N.Y.)

Dear Judge Broderick:

       This office represents Defendant Goat Milk Stuff LLC (“Defendant”) in the above-
referenced matter. We write, with the consent of Plaintiff Christian Sanchez (“Plaintiff”),
to respectfully request a 30-day extension of the deadline for Defendant to respond to the
Complaint.

      By way of background, Plaintiff commenced this action on or about April 8, 2021.
(ECF No. 1.) Based on the purported service date of April 26, 2021, Defendant’s
responsive pleading is due on May 17, 2021.

        This is the first request for an extension of the responsive pleading deadline.
Defendant is requesting this extension of this deadline to provide it with additional time to
investigate the allegations in the Complaint, and for the parties to explore a potential non-
litigated resolution of this matter. We have communicated with counsel for Plaintiff, and
Plaintiff consents to this request.

      We respectfully submit this request in good faith and not to cause undue delay.
The granting of this application will not impact any other scheduled deadlines. We thank
the Court for its time and attention to this matter.




70310125v.1
                                          Hon. Vernon S. Broderick
                                                      May 6, 2021
                                                           Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan


John W. Egan


cc:     All counsel of record (via ECF)




70310125v.1
